TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 6, 2020



                                      NO. 03-19-00806-CV


                         Eureka Holdings Acquisitions, L.P., Appellant

                                                  v.

                              Marshall Apartments, LLC, Appellee




      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
DISMISSED FOR WANT OF JURISDICTION -- OPINION BY CHIEF JUSTICE ROSE


This is an appeal from the interlocutory order signed by the trial court on October 17, 2019.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.